Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-30 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 4/30/21 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 2-3, 13, 16-17, 27-28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4-6, 12, 14-15, 18-20, 26, and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Quirynen (US PG Pub: 2019/0243320).
7.	Regarding claim 1, Quirynen discloses: 
	A method of creating a controller for an industrial process, the method comprising: accessing a model of an industrial process, the model having been created using operation data of the industrial process (e.g., a  model of the system 102 can include a set of mathematical equations that describe how the system outputs change over time as functions of current and previous inputs, and the previous outputs. The state of the system is any set of information, in general time varying, for instance an appropriate subset of current and previous inputs and outputs, that, together with the model of the system and future inputs, can uniquely define the future motion of the system) (Para. [0053], Fig. 1, 3B);
	receiving at least one constraint (Refer to Fig. 3B, Step 340 for generating objective function, equality and inequality constraints using the dynamic model and the system constraints); 
	constructing an objective function based on the received at least one constraint and the accessed model of the industrial process, said constructing being performed by a computer processor (Refer to Fig. 3B, Step 340 for generating objective function, equality and inequality constraints using the dynamic model and the system constraints);
	solving, by the computer processor, the objective function at an operating point of the industrial process, results of said solving defining a modified model of the industrial process (e.g., Some embodiments are based on a linear dynamical model of the system 353 with linear equality 352 and inequality constraints 354 and a linear-quadratic objective function 351, such that a constrained quadratic program (QP) 350 needs to be solved at each control time step) (Para. [0060], Fig. 3B, step 350);
	and based on the modified model, generating a controller that controls the industrial process (e.g., FIG. 1 shows an example system 120 connected to a predictive controller 110 via a state estimator 130. In some implementations, the predictive controller is an MPC controller programmed according to a dynamical model 102 of the system. The model can be a set of equations representing changes of the state and output 103 of the system 120 over time as functions of current and previous inputs 111 and previous outputs 103. The model can include constraints 104 that represent physical and operational limitations of the system. During the operation, the controller receives a command 101 indicating the desired behavior of the system. The command can be, for example, a motion command. In response to receiving the command 101, the controller generates a control signal 111 that serves as an input for the system. In response to the input, the system updates the output 103 of the system. Based on measurements of the output of the system 103, the estimator updates the estimated state of the system 121. This estimated state of the system 121 provides the state feedback to the controller 110) (Para. [0051], Fig. 1, Fig. 3).  
8.	Regarding claim 4, Quirynen discloses: 
	The method of claim 1 further comprising: generating a linear dynamic model of the industrial process localized at the operating point and derived from the modified model; and wherein the controller utilizes the linear dynamic model to control the industrial process (e.g., In some embodiments, e.g., based on a linear time-invariant (LTI) dynamical model and time-invariant constraints of the system, only the QP vectors 347 can change from one control time step to the next and the QP matrices 346 are constant instead. In this linear time-invariant case, some embodiments can use hot-starting of the optimization algorithm, based on the reuse of matrix factorizations that are related to the constant QP matrices in order to reduce the required computational effort of the MPC method at each control time step. In other embodiments, given a time-varying description of the dynamical model and/or constraints and limitations of the system, both the QP vectors 347 and the QP matrices 346 can change from one control time step to the next) (Para. [0061]).  

9.	Regarding claim 5, Quirynen discloses: 
	The method of claim 1 wherein the controller is configured for closed-loop control of the industrial process (Refer to Fig. 1, also Para. [0051]), also Para. [0052] memtioned that system includes any machine or device).  
10.	Regarding claim 6, Quirynen discloses: 
	The method of claim 5 wherein the controller is further configured for Model Predictive Control of the industrial process (e.g., FIG. 3B shows a block diagram of an MPC controller that solves an optimal control structured optimization problem 350 in order to compute the signal 111 at each control time step) (Para. [0060]).  
11.	Regarding claim 12, Quirynen discloses: 
	The method of claim 1 wherein the objective function is a quadradic programming problem (e.g., Some embodiments are based on a linear dynamical model of the system 353 with linear equality 352 and inequality constraints 354 and a linear-quadratic objective function 351, such that a constrained quadratic program (QP) 350 needs to be solved at each control time step) (Para. [0060], Fig. 3B, step 350).  
12.	Regarding claim 14, Quirynen discloses: 
	The method of claim 12 wherein the quadradic programming problem finds a solution that minimizes deviation from the accessed model of the industrial process while the received at least one constraint is satisfied (e.g., In some embodiments, the slack variable for each time interval can be set to the smallest (positive) value in order to satisfy all soft constraints in that particular time interval. In some other embodiments, based on the initial guess for the state and control values, a Phase I procedure step is used to compute an updated set of state and control values that satisfy all the (soft) inequality constraints of the QP within each time interval of the prediction horizon) (Para. [0077]).
13.	Regarding claim 15, Claims 15 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 15.
14.	Regarding claim 18-20, as to claim 18-20, applicant is directed to the citation for claim 4-6, respectively above.
15.	Regarding claim 26, as to claim 26, applicant is directed to the citation for claim 12, above.
16.	Regarding claim 29, Claims 29 recites a non-transitory computer-readable data storage medium comprising instructions to cause a computer to: access a model of an industrial process that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 29.

				Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Quirynen in view of Keenan (Pub: 2014/0330402).
18.	Regarding claim 7, Quirynen teaches the method of claim 1 but does not specifically teach wherein the received at least one constraint includes at least one gain constraint. 
	Keenan teaches wherein the received at least one constraint includes at least one gain constraint (e.g.,  In another embodiment, the plurality of constraints comprises at least one of: simple steady state gain constraints; steady state gain ratio constraints; material balance constraints; gain uncertainty; RGA uncertainty; or locked gains) (Para. [0008]).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Quirynen and Keenan before him/her, to modify the teachings of Quirynen to include the steady state gain constraint teaching of Keenan in order to provides a solution for implementing engineering judgment to increase robustness of an MPC controller (Keenan: Para. [0006]).
19.	Regarding claim 8, the combination of Quirynen and Keenan teaches the method of claim 7, wherein Keenan further teaches the at least one gain constraint includes at least one of steady-state gain monotonicity, steady-state gain ratios, and equality or nonequality linear combination of steady-state gains (e.g.,  In another embodiment, the plurality of constraints comprises at least one of: simple steady state gain constraints; steady state gain ratio constraints; material balance constraints; gain uncertainty; RGA uncertainty; or locked gains) (Para. [0008]).     
20.	Regarding claim 21-22, as to claim 21-22, applicant is directed to the citation for claim 7-8, respectively above.
21.	Claims 9-10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Quirynen in view of Jetley (Pub: 2022/0091594).
22.	Regarding claim 9, Quirynen teaches the method of claim 1 but does not specifically teach wherein the accessed model of the industrial process is a deep learning model.  
	Jetley teaches wherein the accessed model of the industrial process is a deep learning model (e.g., Upon receiving the training set, the processor can apply natural language processing (NLP) based Deep Learning techniques such as, but not limited to, Conditional Random Fields or Recurrent Neural Networks on the training set to train and develop the first model) (Para. [0028]).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Quirynen and Jetley before him/her, to modify the teachings of Quirynen to include the deep learning model teaching of Jetley in order to generating a control logic required for performing an industrial process with a controller of a process plant (Jetley: Para. [0022]).
23.	Regarding claim 10, the combination of Quirynen and Jetley teaches the method of claim 9, wherein Jetley further teaches the deep learning model is a recurrent neural network  (e.g., Upon receiving the training set, the processor can apply natural language processing (NLP) based Deep Learning techniques such as, but not limited to, Conditional Random Fields or Recurrent Neural Networks on the training set to train and develop the first model) (Para. [0028]).     
24.	Regarding claim 23-24, as to claim 23-24, applicant is directed to the citation for claim 9-10, respectively above.
25.	Claim 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Quirynen in view of Sayyarrodsari (Pub: 2017/0205809).
26.	Regarding claim 11, Quirynen teaches the method of claim 1 but does not specifically teach the industrial process is a nonlinear system.   
	Sayyarrodsari teaches the industrial process is a nonlinear system (e.g., Moreover, the techniques described provide for the use of parametric hybrid models to enable systematic tuning of an optimization-based control system (e.g. model predictive control system described in FIG. 2) for use with (e.g., control of) nonlinear processes. For example, the parametric hybrid model may enable the optimization-based control system to determine a closed-form solution (e.g., in process block 78 of FIG. 7) indicating transition of operating condition when a controlled process is a nonlinear process) (Para. [0027]).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Quirynen and Sayyarrodsari before him/her, to modify the teachings of Quirynen to include the nonlinear system teaching of Sayyarrodsari in order to provide a systematic approach to determining the tuning parameters (Sayyarrodsar: Para. [0027]).
27.	Regarding claim 25, as to claim 25, applicant is directed to the citation for claim 11, above.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Renfro (Pub: 2009/0319059) disclose a method includes obtaining a nonlinear process model that models a nonlinear process to be controlled. The method also includes obtaining an objective function that defines how the nonlinear process is controlled. The method further includes obtaining a control model that defines a dynamic feasible region associated with a controlled variable, where the controlled variable is associated with the process. In addition, the method includes controlling the nonlinear process by solving a control problem that includes the process model, the control model, and the objective function (Para. [0006]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116